REVISED February 28, 2011

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                            Fifth Circuit

                                                                         FILED
                                     No. 09-10960                     January 19, 2011
                                   Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

AYNUR ASYA AYDEMIR,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-228-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Aynur Asya Aydemir appeals her conviction for one count of conspiring to
commit access device fraud and nine underlying counts of access device fraud.
The charges arose from a scheme of trafficking in fraudulently obtained
computers and other electronic merchandise.




       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                                  No. 09-10960

      Aydemir contends that the district court abused its discretion by admitting
testimony about prior occasions when she knowingly bought and resold stolen
or fraudulently obtained goods. Evidence of Aydemir’s nearly identical prior acts
was admitted for a limited and proper purpose: to establish whether Aydemir
knew that the goods were obtained by illegal means, a disputed issue at trial.
Although there was no other evidence presented regarding Aydemir’s intent
beyond Aydemir’s own testimony, we cannot say that the district court abused
its discretion in concluding that the probative value was not outweighed by the
risk of undue prejudice. FED. R. EVID. 404(b); United States v. Beechum, 582
F.2d 898, 911 (5th Cir. 1978) (en banc).
      Aydemir also asserts that the Government improperly cross-examined her
at trial about information she provided in a proffer during plea negotiations.
Her assertion is unsupported by factual analysis or any reference to evidence,
including the alleged proffer or plea discussions. Aydemir thus fails to show that
she was questioned about a “statement made in the course of plea discussions
with an attorney for the prosecuting authority.” FED. R. EVID. 410(4); see United
States v. Fernandez, 559 F.3d 303, 318 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                        2